       CASE 0:21-cr-00142-DSD-KMM Doc. 64 Filed 09/07/21 Page 1 of 14




                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA
                      Criminal No. 21-142(3) (DSD/KMM)

 UNITED STATES OF AMERICA,                    )
                                              )
                    Plaintiff,                )   GOVERNMENT’S
                                              )   CONSOLIDATED RESPONSE TO
       v.                                     )   DEFENDANT JABERIAN’S
                                              )   PRETRIAL MOTIONS
 SAIED JABERIAN,                              )
                                              )
                    Defendant.                )


      The United States of America, by and through its attorneys, W. Anders Folk,

Acting United States Attorney for the District of Minnesota, and Joseph H. Thompson

and Miranda E. Dugi, Assistant United States Attorneys, submits the following

consolidated response to defendant’s pretrial motions.

I.    BACKGROUND

      A.     The Shell Hijacking Scheme

      Defendant Saied Jaberian participated in a scheme to hijack and assume

control over dormant public shell companies and use that control to fraudulently

manipulate the price of the company stock so that the conspirators could profit from

the sale of stock at fraudulently inflated and “pumped up” prices.

      As part of the scheme, the conspirators identified dormant public shell

companies—that is, publicly traded companies without active operations that have

stopped filing their required Securities and Exchange Commission (SEC) and

secretary of state filings. These dormant public shell companies traded publicly on

the over-the-counter (OTC) stock market, generally for fractions of a penny per share.


                                          1
       CASE 0:21-cr-00142-DSD-KMM Doc. 64 Filed 09/07/21 Page 2 of 14




Miller and his co-conspirators then bought stock in the dormant public shell

companies at low prices in the OTC market. They were able to obtain hundreds of

thousands or even millions of shares because the stocks traded at only a fraction of a

penny per share.

      After buying stock in the dormant public shell companies, Jaberian and his co-

conspirators hijacked and took control over the companies by creating and filing fake

resignation letters and board minutes purporting to announce the resignation of the

prior corporate officers and the appointment of one or more of the conspirators as new

officers and board members. They used these fake documents to gain access to and

control over the companies’ accounts with the SEC’s Electronic Data Gathering,

Analysis, and Retrieval (EDGAR) system, which allowed them to make public filings

on behalf of the hijacked companies.

      Jaberian and his co-conspirators used his control over the hijacked shell

companies to issue fraudulent press releases and public filings designed to

fraudulently inflate and “pump up” the price of the hijacked companies’ stock.

      Finally, Jaberian and his co-conspirators sold or “dumped” their stock at the

fraudulently inflated and pumped-up stock prices to unsuspecting investors.

      The conspirators hijacked a number of public shell companies, including Bell

Buckle Holdings Inc. (OTC: BLLB), Digitiliti Inc. (OTC: DIGI), Encompass Holdings

Inc. (OTC: ECMH), and Utilicraft Aerospace Industries Inc. (OTC: UITA).

      B.     Bell Buckle Holdings Inc. (OTC: BLLB)

      One of the companies Jaberian and his co-conspirators hijacked was Bell

Buckle Holdings Inc., a dormant public shell company that traded under the symbol
                                          2
       CASE 0:21-cr-00142-DSD-KMM Doc. 64 Filed 09/07/21 Page 3 of 14




BLLB. Jaberian and his co-conspirators used their control over the company to

fraudulently manipulate and pump up the price of the company’s stock so that they

and others could profit from the sale of stock at fraudulently inflated prices to

unwitting investors. As explained below, Jaberian participated in the hijacking of

Bell Buckle Holdings by fraudulently posing as its CEO. Jaberian then used his

“authority” to fraudulently obtain access to the company’s SEC account, and issue

fraudulently SEC filings and press releases on behalf of the company.

      Jaberian and his co-defendants hijacked Bell Buckle Holdings in February-

March 2018. On February 20, 2018, defendant Mark Miller drafted fake board

minutes that falsely purported to accept the resignation of the President and CEO of

Bell Buckle Holdings. The minutes also purported to appoint Jaberian as the new

President and CEO. These documents were fraudulent. The prior CEO had not

resigned, and Jaberian was not actually being appointed as President and CEO of

Bell Buckle Holdings.

      Jaberian and his co-conspirators then began buying shares of BLLB stock.

Collectively, they purchased more than 60 million shares of BLLB stock over the five-

day period from February 22 to 26, 2018. For his part, Jaberian purchased

approximately 20.5 million shares of BLLB.

      After they had acquired millions of shares at BLLB stock for fractions of a

penny per share, Miller and Jaberian submitted an application to obtain the

passphrase allowing them to access the company’s EDGAR account. Jaberian posed

as the President and CEO of the company in order to access the EDGAR account.



                                         3
       CASE 0:21-cr-00142-DSD-KMM Doc. 64 Filed 09/07/21 Page 4 of 14




      They used their fraudulently obtained control of the company’s EDGAR

account to file an SEC Form 8-K falsely announcing the resignation of the former

CEO of Bell Buckle Holdings and Jaberian’s appointment as CEO and sole director.

      Jaberian and his co-conspirators then drafted and issued a press release

announcing—falsely—that Jaberian had been appointed as CEO of Bell Buckle

Holdings. The press release falsely described the company as “a new emerging

Import/Export business in the U.S. with a long history of Bulk Leather Sales in the

European and Middle-Eastern Markets.” The press release falsely claimed that

Jaberian had been “an Importer/Exporter for the past 35 years operating a family

owned business, which was established in 1958” and that his company had been

involved in bulk leather sales “to the Ports of Salerno, Italy and Izmir, Turkey.” None

of this was true. In reality, Jaberian is a real estate broker and owner of a Fantastic

Sam’s discount hair salon in Hopkins, Minnesota. Jaberian knew Miller from prior

real estate transactions. Nevertheless, Jaberian and his co-conspirators issued the

false press release in order to fraudulently pump up the price of BLLB stock.

      This release, and the public announcement of a new management team, caused

the price of BLLB to spike. Jaberian and his co-conspirators took advantage of the

fraudulently manipulated and inflated stock price by selling or “dumping” their stock

after they had fraudulently inflated the stock price through their fraudulent press

releases and internet postings. Jaberian, for example, sold his 20.5 million shares of

BLLB stock between February 28 and March 5, 2018, for a return of approximately

350 percent in less than two weeks.



                                          4
       CASE 0:21-cr-00142-DSD-KMM Doc. 64 Filed 09/07/21 Page 5 of 14




      C.     The Charges

      On June 16, 2021, a grand jury returned a 15-count indictment against

Jaberian and two co-defendants, Mark Miller and Christopher Rajkaran. Dkt. #1. The

indictment charges Jaberian with one count of conspiracy to commit securities fraud,

four counts of securities fraud, and five counts of wire fraud.

II.   DEFENDANT’S DISCOVERY MOTIONS

      Defendant has filed several general discovery motions. These motions appear

to be of the boilerplate variety and do not relate to any ongoing disputes regarding

the government’s discovery.

      A.     Motion to Compel Affirmance or Denial of Unlawful Acts (Dkt.
             #49)

      Defendant Jaberian has moved for an order compelling the government to

affirm or deny the use of any illegal surveillance during its investigation. He has not

identified any specific evidence that he believes was obtained illegally and the

government did not conduct any illegal surveillance during the investigation.

Accordingly, his motion should be denied.

      B.     Motion to Compel Production of Brady Materials (Dkt. ##50-51)

      Defendant has moved for disclosure of exculpatory, favorable, and impeaching

information under Brady v. Maryland, 373 U.S. 83 (1963), and Giglio v. United

States, 405 U.S. 150 (1972). The government understands, has substantially complied

with, and will continue to comply with, its Brady and Giglio obligations to produce

exculpatory/impeachment evidence to the defense. If any additional such evidence




                                            5
       CASE 0:21-cr-00142-DSD-KMM Doc. 64 Filed 09/07/21 Page 6 of 14




comes to the government’s attention, it will be turned over promptly, and sufficiently

before trial to enable the defendant to make effective use of it.

      C.     Motion for Disclosure and Inspection Pursuant to Rule 16
             (Dkt. #52)

      Jaberian moves the court for an order requiring the government to provide

discovery pursuant to Rule 16 of the Federal Rules of Criminal Procedure. The

government does not oppose defendant’s motions insofar as they comport with the

requirements of Rule 16(a)(1). The government has already made its Rule 16

disclosures and will continue to supplement those disclosures when and if additional

materials are acquired. The government, however, objects to any discovery order that

exceeds the requirements of Rule 16. Weatherford v. Bursey, 429 U.S. 545, 559 (1977)

(“There is no general constitutional right to discovery in a criminal case”); United

States v. Johnson, 228F.3d 920, 924 (8th Cir. 2000) (“Criminal defendants do not have

a general constitutional right to discovery. In most circumstances, then, a defendant

must point to a statute, rule of criminal procedure, or other entitlement to obtain

discovery from the government.”) (internal citation omitted). The government is

aware of its continuing duty to disclose and will comply with that duty.

      D.     Motion for Disclosure of Rule 404(b) Evidence (Dkt. #53)

      Defendant has moved for an order requiring the government to give notice of

its intention to introduce evidence of other crimes, wrongs, or acts pursuant to Fed.

R. Evid. 404(b) at least four weeks before trial. The government acknowledges its

obligation to give notice under Rule 404(b) and will submit notice no later than two

weeks prior to trial, or at a time set by the Court, of the nature of any evidence then


                                           6
         CASE 0:21-cr-00142-DSD-KMM Doc. 64 Filed 09/07/21 Page 7 of 14




known to the government that the government intends to introduce at trial pursuant

to this rule.

         The Court should deny the motion to the extent that it demands notice beyond

what is required by Rule 404. The rule mandates neither a specific form of notice nor

a particular period in which to provide it. Fed. R. Evid. 404 advisory committee’s

note to 1991 amendments.        The proposed two-week period provides “reasonable

notice” of the use of this evidence prior to trial as required. Moreover, any order

should be limited to “notice of the general nature” of the evidence intended for use at

trial.   Fed. R. Evid. 404 advisory committee’s note to 1991 amendments (“The

Committee does not intend that the amendment will supercede other rules of

admissibility or disclosure, such as the Jencks Act, 18 U.S.C. §3500, et seq. nor

require the prosecution to disclose directly or indirectly the names and addresses of

its witnesses, something it is currently not required to do under Federal Rule of

Criminal Procedure 16.”).

         E.     Motion for Disclosure of Informants and Witnesses
                (Dkt. #54)

         Jaberian has moved for an order requiring the government to disclose

the identity and addresses of any informants and cooperating individuals who

were working with law enforcement during the investigation. The government

did not utilize any confidential informants or cooperating witnesses whose

identities are unknown to the defendants as contemplated in Rovario v. United

States, 353 U.S. 53, 59 (1957). Therefore the motion should be denied as moot.


                                           7
          CASE 0:21-cr-00142-DSD-KMM Doc. 64 Filed 09/07/21 Page 8 of 14




      F.       Motion for Early Disclosure of Jencks Act Material and Grand
               Jury Disclosure (Dkt. ##56-57)

      The United States objects to defendants’ motions requiring the government to

disclose all Jencks Act materials at least one month before trial. “By the Jencks Act,

after a government witness has testified, the court, upon motion of the defendant,

shall order the government to produce any statement of the witness that relates to

the subject matter of the testimony and is in the government’s possession.” United

States v. Sturdivant, 513 F.3d 795, 803 (8th Cir. 2008) (citing 18 U.S.C. § 3500(b));

accord Fed. R. Crim. P. 26.2(a) (providing for disclosure upon demand, after the

witness has testified on direct examination). While the United States may voluntarily

turn over Jencks Act materials (or Rule 26.2 materials) in advance of hearings or

trial, neither the Jencks Act nor Rule 26.2 provides any basis for ordering the same.

See, e.g., United States v. White, 750 F.2d 726, 729 (8th Cir. 1984) (“Although in many

cases the government freely discloses Jencks Act material to the defense in advance

of trial, the government may not be required to do so.”); United States v. Alexander,

736 F. Supp. 968, 981 (D. Minn. 1990) (same). As a result, the motions should be

denied.

      As a practical matter, the government will negotiate with defense counsel

regarding the disclosure of Jencks material in advance of trial.




                                          8
       CASE 0:21-cr-00142-DSD-KMM Doc. 64 Filed 09/07/21 Page 9 of 14




       G.    Motion for Government to Retain Rough Notes (Dkt. #58)

       The government does not object to requiring the law enforcement officials

involved in the investigation of this case to retain and preserve their rough notes and

has already instructed the agents to do so.

III.   MOTION FOR SEVERANCE (DKT. ##60-61)

       Jaberian asks the court to sever him from his co-defendants pursuant to Rule

14 of the Federal Rules of Criminal Procedure. He argues that severance is

appropriate because (a) he and Miller’s anticipated defenses are inconsistent and

irreconcilable and (b) the jury would have difficult separately considering the

evidence against him and his co-defendants. Neither of these are grounds for a

severance.

       The Eighth Circuit has repeatedly held that “[w]hen defendants are properly

joined, there is a strong presumption for their joint trial, as it gives the jury the best

perspective on all of the evidence and therefore increases the likelihood of a correct

outcome.” United States v. Lewis, 557 F.3d 601, 609 (8th Cir. 2009) (quoting United

States v. Adkins, 842 F.2d 210, 211 (8th Cir. 1998); United States v. Darden, 70 F.3d

1507, 1528 (8th Cir. 1995)). To overcome this presumption a defendant must show

prejudice that is “severe or compelling.” United States v. Crumley, 528 F.3d 1053,

1063 (8th Cir. 2008). “It is not enough that a defendant thinks his chances for

acquittal would be better in a separate trial.” United States v. Delpit, 94 F.3d 1134,

1143 (8th Cir. 1996) (citing Zafiro v. United States, 506 U.S. 534, 540 (1993)). To

demonstrate the type of severe or compelling prejudice necessary to overcome the

presumption in favor of joint trials, a defendant must show that “(a) his defense is

                                            9
       CASE 0:21-cr-00142-DSD-KMM Doc. 64 Filed 09/07/21 Page 10 of 14




irreconcilable with that of a co-defendant or (b) the jury will be unable to

compartmentalize the evidence as it relates to the separate defendants.” United

States v. Mickelson, 378 F.3d 810, 818 (8th Cir. 2004); see also Lewis, 557 F.3d at 609.

Such prejudice rarely rises to a level requiring severance. United States v. Kirk, 528

F.3d 1102, 1107 (8th Cir. 2008). Instead, “[t]he Supreme Court has made it clear that

the risk of prejudice posed by joint trials is best cured by careful and thorough jury

instructions.” Delpit, 94 F.3d at 1144 (citing Zafiro, 506 U.S. at 540-41).

      The possibility that one defendant may attempt to point the finger at another

defendant at trial is not grounds for a severance. It is not uncommon for co-

defendants to blame each other at trial. “Mutually antagonistic defenses are not

prejudicial per se.” United States v. Nichols, 416 F.3d 811, 816 (8th Cir. 2005) (quoting

Zafiro, 506 U.S. at 538). The Eighth Circuit has repeatedly held that such blame

shifting and finger pointing is not grounds for a severance. See, e.g., Zafiro, 506 U.S.

at 540-41 (holding that co-defendants who were accusing each other of the crime were

not entitled to a severance); Nichols, 416 F.3d at 817 (“Blame-shifting on the part of

the defendants ‘is not a sufficient reason for a severance.’”) (quoting United States v.

Basile, 109 F.3d 1304, 1310 (8th Cir. 1997)); Lewis, 557 F.3d at 609 (“The mere fact

that one defendant tries to shift blame to another defendant does not mandate

separate trials, as a codefendant frequently attempts to ‘point the finger,’ to shift the

blame, or to save himself at the expense of the other.”). Rather, “[a]ntagonistic

defenses require severance only when ‘there is a danger that the jury will

unjustifiably infer that this conflict alone demonstrates that both are guilty.’” Delpit,



                                           10
       CASE 0:21-cr-00142-DSD-KMM Doc. 64 Filed 09/07/21 Page 11 of 14




94 F.3d at 1143 (quoting United States v. DeLuna, 763 F.2d 897, 921 (8th Cir. 1985);

see also United States v. Blankenship, 382 F.3d 1110, 1125 (11th Cir. 2004) (“The

Supreme Court has held that co-defendants do not suffer prejudice simply because

one co-defendant’s defense directly inculpates another, or it is logically impossible for

a jury to believe both co-defendant’s defenses.”).

      Such danger is not present in this case. Jaberian indicates that his defense will

be that Miller tricked him into unwittingly participating in the hijacking scheme. He

further suggests that Miller would likely claim that the scheme was not technically

illegal at all. These defenses are not logically inconsistent. A jury could well believe

that Miller tricked Jaberian into participating in his hijacking scheme, while also

concluding that the scheme was not fraudulent or illegal. Accordingly, severance is

not necessary because there is no reason to believe a jury would conclude that this

conflict alone demonstrates they both are guilty.

      In Nichols, the Eighth Circuit affirmed the denial of a severance motion based

on similar facts. The co-defendants were charged with being involved in a fraud

involving the sale of fake cars from a fictitious probate estate. Defendant-1 claimed

that he knew nothing of his co-defendant’s estate or scheme to fraudulently sell fake

cars. On the other hand, defendant-2 claimed he was duped and misled by defendant-

1, who he claimed masterminded the entire scheme. The Eighth Circuit concluded

that the defenses were not irreconcilable and that severance was not warranted. Id.

at 816-17.




                                           11
      CASE 0:21-cr-00142-DSD-KMM Doc. 64 Filed 09/07/21 Page 12 of 14




      Similarly, in Lewis, the Eighth Circuit concluded that severance was not

required where one defendant claimed at trial that he had no knowledge of the

charged fraud scheme and had relied in good faith on his co-defendant’s

representations:

      Although Tyron Lewis’s counsel did argue at trial that Tyron Lewis had
      been ignorant of Cameron Lewis’s misconduct and had relied on
      Cameron Lewis’s representations, the crux of Tyron Lewis’s defense was
      that the government failed to prove that he intended to defraud anyone,
      was aware of any crimes, or agreed to commit any crimes. This defense
      was not actually irreconcilable with Cameron Lewis’s defense that no
      fraud was committed.

Lewis, 557 F.3d at 610. Despite the inconsistencies in these defenses, the court

concluded “the jury could weigh the evidence against each defendant in relative

isolation and reach independent verdicts as to the guilt of each, accepting or rejecting

their separate defenses to the specific charges against them.” Id; see also Delpit, 94

F.3d at 1143 (fact that defendant in multi-defendant drug trial testified that he was

a drug dealer and not a killer “did not put [his co-defendants] in a good light” but was

not grounds for a severance).

      Here, too, there is no reason to believe a properly instructed jury will be unable

to assess the evidence against Jaberian independent of his co-conspirators and accept

or reject his defenses to the charges against him.

      Jaberian also claims a severance is necessary because the jury would not be

able to “compartmentalize” the evidence against the various defendants. This

argument fails for two reasons. First, Jaberian is charged with conspiracy to commit

securities fraud and is therefore responsible for the actions his co-defendants took in



                                          12
      CASE 0:21-cr-00142-DSD-KMM Doc. 64 Filed 09/07/21 Page 13 of 14




furtherance of the scheme. Delpit, 94 F.3d at 1152 (“The acts of the principal become

those of the aider and abettor as a matter of law.”). Second, the fact that the evidence

may be stronger against some defendants than others is not grounds for a severance.

See, e.g., United States v. Hively, 437 F.3d 752, 765 (8th Cir. 2006) (“Severance is

never warranted simply because the evidence against one defendant is more

damaging than that against another, even if the likelihood of the latter’s acquittal is

thereby decreased.”); Bordeaux, 84 F.3d at 1547 (“Disparity in the weight of the

evidence between the codefendants is not a sufficient reason for severance.”); United

States v. Blum, 65 F.3d 1436, 1444 (8th Cir. 1995) (“A severance, however, is not

required merely because the evidence against one defendant is more damaging than

the evidence against another.”). This is so even where “evidence that is admissible

only against some defendants may be damaging to others.” Mickelson, 378 F.3d at

818 (citing United Blum, 65 F.3d at 1444).

      The concerns Jaberian raises about a joint trial are best dealt with “careful and

through jury instructions.” Delpit, 94 F.3d at 1144 (citing Zafiro, 506 U.S. at 540-41)

The Eighth Circuit pattern instructions cover many of the issues raised in his motion.

See, e.g., 8th Circuit Model Instruction 3.08 (“Keep in mind that you must give

separate consideration to the evidence about each individual defendant. Each

defendant is to be treated separately . . .”); 2.14 (“You may consider some of the

evidence in this case only against defendant (name); you may not consider that

evidence against the other defendant[s].”). There is no reason to believe a properly




                                          13
      CASE 0:21-cr-00142-DSD-KMM Doc. 64 Filed 09/07/21 Page 14 of 14




instructed jury will not be able to fairly consider the evidence against Jaberian, as

well as his proffered defenses. Accordingly, his motion to sever should be denied.

IV.   CONCLUSION

      Based on the foregoing, the government respectfully requests that defendant

Jaberian’s motions be denied.

                                              Respectfully Submitted,

Dated: September 7, 2021                      W. ANDERS FOLK
                                              United States Attorney

                                               /s/ Joseph H. Thompson
                                       BY:    JOSEPH H. THOMPSON
                                              MIRANDA E. DUGI
                                              Assistant U.S. Attorneys




                                         14
